Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form F-3 (File No. 333-190908, 333-174278 and 333-173375) and on Form S-8 (File No. 333-153669) of Prana Biotechnology Limited (the “Company”) of our report dated October 22, 2013, relating to the Company’s consolidated financial statements, which appears in this Form 20-F. PricewaterhouseCoopers Melbourne, Victoria, Australia October 22, 2013
